          Case 19-30059-KLP                         Doc 25           Filed 03/26/19 Entered 03/26/19 16:52:43            Desc Main
                                                                                                                                3/26/19 4:48PM
                                                                    Document      Page 1 of 18
                                                           UNITED STATES BANKRUPTCY COURT
                                                             EASTERN DISTRICT OF VIRGINIA


                                                           AMENDED/MODIFIED CHAPTER 13 PLAN
                                                                AND RELATED MOTIONS

Name of Debtor(s):                   Anthony G. Burton                                            Case No: 19-30059-KLP

This plan, dated         March 26, 2019            , is:

                                 the first Chapter 13 plan filed in this case.
                                 a modified Plan, which replaces the
                                    confirmed or     unconfirmed Plan dated February 1, 2019 .

                                 Date and Time of Modified Plan Confirmation Hearing:                May 8, 2019 at 9:10am

                                 Place of Modified Plan Confirmation Hearing:                US Bankruptcy Court, 701 East Broad Street
                                                                                             Richmond, VA 23219, Courtroom 5100

                       The Plan provisions modified by this filing are:              2, 6A

                       Creditors affected by this modification are: See attached list
1. Notices
To Creditors:
Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated. You should read this plan
carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have an attorney, you may
wish to consult one.

If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
Court.
(1) Richmond and Alexandria Divisions:
The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed.
(2) Norfolk and Newport News Divisions: a confirmation hearing will be held even if no objections have been filed.
    (a) A scheduled confirmation hearing will not be convened when:
         (1) an amended plan is filed prior to the scheduled confirmation hearing; or
         (2) a consent resolution to an objection to confirmation anticipates the filing of an amended plan and the objecting
         party removes the scheduled confirmation hearing prior to 3:00 pm on the last business day before the confirmation
         hearing.
In addition, you may need to file a timely proof of claim in order to be paid under any plan.

The following matters may be of particular importance.

Debtors must check one box on each line to state whether or not the plan includes each of the following items. If an item is
checked as “Not Included” or if both boxes are checked, the provision will be ineffective if set out later in the plan.
A.        A limit on the amount of a secured claim, set out in Section 4.A which may                   Included          Not included
          result in a partial payment or no payment at all to the secured creditor
B.        Avoidance of a judicial lien or nonpossessory, nonpurchase-money                            Included           Not included
          security interest, set out in Section 8.A
C.        Nonstandard provisions, set out in Part 12                                                  Included           Not included

2.      Funding of Plan. The debtor(s) propose to pay the Trustee the sum of $ 385                   per   month   for   60     months.
Other payments to the Trustee are as follows:
            The total amount to be paid into the Plan is $ 23,100.00             .
3.         Priority Creditors. The Trustee shall pay allowed priority claims in full unless the creditor agrees otherwise.
                                                                               Page 1

     Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                       Best Case Bankruptcy
        Case 19-30059-KLP                         Doc 25           Filed 03/26/19 Entered 03/26/19 16:52:43                  Desc Main
                                                                                                                                    3/26/19 4:48PM
                                                                  Document      Page 2 of 18

         A.          Administrative Claims under 11 U.S.C. § 1326.
                     1.           The Trustee will be paid the percentage fee fixed under 28 U.S.C. § 586(e), not to exceed 10% of all sums
                                  received under the plan.
                     2.           Check one box:
       Debtor(s)’ attorney has chosen to be compensated pursuant to the “no-look” fee under Local Bankruptcy Rule 2016-1(C)(1)(a)
      and (C)(3)(a) and will be paid $ 4,816.00 , balance due of the total fee of $ 5,223.00 concurrently with or prior to the
      payments to remaining creditors.
       Debtor(s)' attorney has chosen to be compensated pursuant to Local Bankruptcy Rule 2016-1(C)(1)(c)(ii) and must submit
      applications for compensation as set forth in the Local Rules.
         B.          Claims under 11 U.S.C. § 507.
                     The following priority creditors will be paid by deferred cash payments pro rata with other priority creditors or in
                     monthly installments as below, except that allowed claims pursuant to 11 U.S.C. § 507(a)(1) will be paid pursuant to
                     3.C below:
Creditor                                    Type of Priority                    Estimated Claim                    Payment and Term
-NONE-


         C.          Claims under 11 U.S.C. § 507(a)(1).
                     The following priority creditors will be paid prior to other priority creditors but concurrently with administrative
                     claims above.
Creditor                                    Type of Priority                    Estimated Claim                    Payment and Term
-NONE-


4.    Secured Creditors: Motions to Value Collateral (“Cramdown”), Collateral being Surrendered, Adequate Protection
Payments, and Payment of certain Secured Claims.
                     A.      Motions to Value Collateral (other than claims protected from “cramdown” by 11 U.S.C. §
                     1322(b)(2) or by the final paragraph of 11 U.S.C. § 1325(a)). Unless a written objection is timely filed with the
                     Court, the Court may grant the debtor(s)’ motion to value collateral as set forth herein.
         This section deals with valuation of certain claims secured by real and/or personal property, other than claims protected from
         “cramdown” by 11 U.S.C. § 1322(b)(2) [real estate which is debtor(s)’ principal residence] or by the final paragraph of 11
         U.S.C. § 1325(a) [motor vehicles purchased within 910 days or any other thing of value purchased within 1 year before filing
         bankruptcy], in which the replacement value is asserted to be less than the amount owing on the debt. Such debts will be
         treated as secured claims only to the extent of the replacement value of the collateral. That value will be paid with
         interest as provided in sub-section D of this section. You must refer to section 4(D) below to determine the interest
         rate, monthly payment and estimated term of repayment of any “crammed down” loan. The deficiency balance owed
         on such a loan will be treated as an unsecured claim to be paid only to the extent provided in section 5 of the Plan.
         The following secured claims are to be “crammed down” to the following values:

Creditor                               Collateral                        Purchase Date            Est. Debt Bal.             Replacement Value

         B.          Real or Personal Property to be Surrendered.
         Upon confirmation of the Plan, or before, the debtor(s) will surrender his/her/their interest in the collateral securing the
         claims of the following creditors in satisfaction of the secured portion of such creditors’ allowed claims. To the extent that
         the collateral does not satisfy the claim, any timely filed deficiency claim to which the creditor is entitled may be paid as a
         non-priority unsecured claim. Confirmation of the Plan shall terminate the automatic stay under §§ 362(a) and 1301(a) as to
         the interest of the debtor(s), any co-debtor(s) and the estate in the collateral.
Creditor                                    Collateral Description              Estimated Value                    Estimated Total Claim
-NONE-
         C.          Adequate Protection Payments.
         The debtor(s) propose to make adequate protection payments required by 11 U.S.C. § 1326(a) or otherwise upon claims
         secured by personal property, until the commencement of payments provided for in sections 4(D) and/or 7(B) of the Plan, as
                                                                Page 2

   Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
          Case 19-30059-KLP                         Doc 25           Filed 03/26/19 Entered 03/26/19 16:52:43              Desc Main
                                                                                                                                  3/26/19 4:48PM
                                                                    Document      Page 3 of 18
           follows:
Creditor                                     Collateral                         Adeq. Protection Monthly Payment     To Be Paid By
Credit Acceptance                            2009 Cadillac CTS 95000      100.00                                     Trustee
                                             miles
                                             Location: 14410 Sylvan Ridge
                                             Rd, Chesterfield VA 23838
           Any adequate protection payment upon an unexpired lease of personal property assumed by the debtor(s) pursuant to section
           7(B) of the Plan shall be made by the debtor(s) as required by 11 U.S.C. § 1326(a)(1)(B) (payments coming due after the
           order for relief).
           D.          Payment of Secured Claims on Property Being Retained (except those loans provided for in section 6 of the
                       Plan):
           This section deals with payment of debts secured by real and/or personal property [including short term obligations,
           judgments, tax liens and other secured debts]. After confirmation of the Plan, the Trustee will pay to the holder of each
           allowed secured claim, which will be either the balance owed on the indebtedness or, where applicable, the collateral’s
           replacement value as specified in sub-section A of this section, whichever is less, with interest at the rate provided below,
           the monthly payment specified below until the amount of the secured claim has been paid in full. Upon confirmation of the
           Plan, the valuation specified in sub-section A and interest rate shown below will be binding unless a timely written
           objection to confirmation is filed with and sustained by the Court.
Creditor                                 Collateral                            Approx. Bal. of Debt or   Interest Rate   Monthly Payment &
                                                                               "Crammed Down" Value                      Est. Term
Credit Acceptance                        2009 Cadillac CTS 95000 miles         10,115.88                 6%                 221.40
                                         Location: 14410 Sylvan Ridge                                                    52months
                                         Rd, Chesterfield VA 23838

Windy Creek Homeowners 14410 Sylvan Ridge Rd                                   1,878.00                  0%              Prorata
Assoc                  Chesterfield, VA 23838                                                                            58months
                       Chesterfield County
                       Real Estate owned with
                       ex-spouse, per divorce debtor
                       retains real property
           E.          Other Debts.
           Debts which are (i) mortgage loans secured by real estate which is the debtor(s)’ principal residence, or (ii) other long term
           obligations, whether secured or unsecured, to be continued upon the existing contract terms with any existing default in
           payments to be cured pursuant to 11 U.S.C. § 1322(b)(5), are provided for in section 6 of the Plan.
5.         Unsecured Claims.
           A.          Not separately classified. Allowed non-priority unsecured claims shall be paid pro rata from any distribution
                       remaining after disbursement to allowed secured and priority claims. Estimated distribution is
                       approximately 1 %. The dividend percentage may vary depending on actual claims filed. If this case were
                       liquidated under Chapter 7, the debtor(s) estimate that unsecured creditors would receive a dividend of
                       approximately 0 %.
           B.          Separately classified unsecured claims.
Creditor                                            Basis for Classification                     Treatment
-NONE-
6.       Mortgage Loans Secured by Real Property Constituting the Debtor(s)’ Principal Residence; Other Long Term
Payment Obligations, whether secured or unsecured, to be continued upon existing contract terms; Curing of any existing
default under 11 U.S.C. § 1322(b)(5).
                       A.        Debtor(s) to make regular contract payments; arrears, if any, to be paid by Trustee. The creditors
                       listed below will be paid by the debtor(s) pursuant to the contract without modification, except that arrearages, if
                       any, will be paid by the Trustee either pro rata with other secured claims or on a fixed monthly basis as indicated
                       below, without interest unless an interest rate is designated below for interest to be paid on the arrearage claim and
                       such interest is provided for in the loan agreement. A default on the regular contract payments on the debtor(s)
                       principal residence is a default under the terms of the plan.


                                                                               Page 3

     Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy
          Case 19-30059-KLP                         Doc 25           Filed 03/26/19 Entered 03/26/19 16:52:43                         Desc Main
                                                                                                                                             3/26/19 4:48PM
                                                                    Document      Page 4 of 18
Creditor                                 Collateral                       Regular           Estimated      Arrearage     Estimated Cure        Monthly
                                                                          Contract          Arrearage      Interest Rate Period                Arrearage
                                                                          Payment                                                              Payment
BB&T                                     14410 Sylvan Ridge               2,720.28          0.00*          0%             n/a                  n/a
(remove arrears)                         Rd Chesterfield, VA
                                         23838 Chesterfield
* See Section 12(b).                     County


           B.          Trustee to make contract payments and cure arrears, if any. The Trustee shall pay the creditors listed below the
                       regular contract monthly payments that come due during the period of this Plan, and pre-petition arrearages on such
                       debts shall be cured by the Trustee either pro rata with other secured claims or with monthly payments as set forth
                       below.
Creditor                             Collateral                              Regular Contract       Estimated        Interest Rate Monthly Payment on
                                                                             Payment                Arrearage        on            Arrearage & Est. Term
                                                                                                                     Arrearage
-NONE-


           C.          Restructured Mortgage Loans to be paid fully during term of Plan. Any mortgage loan against real estate
                       constituting the debtor(s)’ principal residence upon which the last scheduled contract payment is due before the final
                       payment under the Plan is due shall be paid by the Trustee during the term of the Plan as permitted by 11 U.S.C. §
                       1322(c)(2) with interest at the rate specified below as follows:
Creditor                                     Collateral                              Interest Rate Estimated Claim              Monthly Payment & Term
-NONE-


7.       Unexpired Leases and Executory Contracts. The debtor(s) move for assumption or rejection of the executory contracts,
leases and/or timeshare agreements listed below.
                       A.       Executory contracts and unexpired leases to be rejected. The debtor(s) reject the following executory
                       contracts:
Creditor                                              Type of Contract
-NONE-

           B.          Executory contracts and unexpired leases to be assumed. The debtor(s) assume the following executory
                       contracts. The debtor(s) agree to abide by all terms of the agreement. The Trustee will pay the pre-petition
                       arrearages, if any, through payments made pro rata with other priority claims or on a fixed monthly basis as
                       indicated below.

Creditor                                     Type of Contract                    Arrearage                 Monthly Payment for Estimated Cure Period
                                                                                                           Arrears
-NONE-
8.         Liens Which Debtor(s) Seek to Avoid.
           A.          The debtor(s) move to avoid liens pursuant to 11 U.S.C. § 522(f). The debtor(s) move to avoid the following
                       judicial liens and non-possessory, non-purchase money liens that impair the debtor(s)’ exemptions. Unless a
                       written objection is timely filed with the Court, the Court may grant the debtor(s)’ motion and cancel the
                       creditor’s lien. If an objection is filed, the Court will hear evidence and rule on the motion at the confirmation
                       hearing.
Creditor                                     Collateral                          Exemption Basis           Exemption Amount         Value of Collateral
-NONE-


           B.          Avoidance of security interests or liens on grounds other than 11 U.S.C. § 522(f). The debtor(s) have filed or
                       will file and serve separate adversary proceedings to avoid the following liens or security interests. The creditor
                       should review the notice or summons accompanying such pleadings as to the requirements for opposing such
                       relief. The listing here is for information purposes only.
Creditor                                     Type of Lien                       Description of Collateral               Basis for Avoidance

                                                                                       Page 4

     Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
           Case 19-30059-KLP                         Doc 25           Filed 03/26/19 Entered 03/26/19 16:52:43                    Desc Main
                                                                                                                                         3/26/19 4:48PM
                                                                     Document      Page 5 of 18
Creditor                                      Type of Lien                     Description of Collateral            Basis for Avoidance
-NONE-
9.          Treatment and Payment of Claims.
      •     All creditors must timely file a proof of claim to receive any payment from the Trustee.
      •     If a claim is scheduled as unsecured and the creditor files a claim alleging the claim is secured but does not timely object to
            confirmation of the Plan, the creditor may be treated as unsecured for purposes of distribution under the Plan. This paragraph
            does not limit the right of the creditor to enforce its lien, to the extent not avoided or provided for in this case, after the
            debtor(s) receive a discharge.
      •     If a claim is listed in the Plan as secured and the creditor files a proof of claim alleging the claim is unsecured, the creditor
            will be treated as unsecured for purposes of distribution under the Plan.
      •     The Trustee may adjust the monthly disbursement amount as needed to pay an allowed secured claim in full.
      •     If relief from the automatic stay is ordered as to any item of collateral listed in the plan, then, unless otherwise ordered by the
            court, all payments as to that collateral will cease, and all secured claims based on that collateral will no longer be treated by
            the plan.
      •     Unless otherwise ordered by the Court, the amount of the creditor’s total claim listed on the proof of claim controls over any
            contrary amounts listed in the plan.
10.         Vesting of Property of the Estate. Property of the estate shall revest in the debtor(s) upon confirmation of the Plan.
            Notwithstanding such vesting, the debtor(s) may not transfer, sell, refinance, encumber real property or enter into a mortgage
            loan modification without approval of the Court after notice to the Trustee, any creditor who has filed a request for notice and
            other creditors to the extent required by the Local Rules of this Court.
11.         Incurrence of indebtedness. The debtor(s) shall not voluntarily incur additional indebtedness exceeding the cumulative total
            of $5,000 principal amount during the term of this Plan, whether unsecured or secured, except upon approval of the Court
            after notice to the Trustee, any creditor who has filed a request for notice, and other creditors to the extent required by the
            Local Rules of this Court.
12.         Nonstandard Plan Provisions
                None. If "None" is checked, the rest of Part 12 need not be completed or reproduced.
            Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a
            provision not otherwise included in the Official Form or deviating from it. Nonstandard provisions set out elsewhere
            in this plan are ineffective.
The following plan provisions will be effective only if there is a check in the box “Included” in § 1.C.
a. Debtors propose to pay federally guaranteed student loans outside of the plan and directly to lenders pursuant to regular
contract rates and terms.

b. Debtor is working directly with the mortgage company on a loan modification to cure the mortgage arrears.


Dated:        March 26, 2019

/s/ Anthony G. Burton                                                                               /s/ Keith A. Pagano, Esq.
Anthony G. Burton                                                                                   Keith A. Pagano, Esq. 47845
Debtor                                                                                              Debtor's Attorney
            By filing this document, the Attorney for Debtor(s) or Debtor(s) themselves, if not represented by an attorney, also
            certify(ies) that the wording and order of the provisions in this Chapter 13 plan are identical to those contained in the Local
            Form Plan, other than any nonstandard provisions included in Part 12.
Exhibits:               Copy of Debtor(s)’ Budget (Schedules I and J); Matrix of Parties Served with Plan


                                                                           Certificate of Service
I certify that on        March 26, 2019            , I mailed a copy of the foregoing to the creditors and parties in interest on the attached Service
List.

                                                                                                    /s/ Keith A. Pagano, Esq.

                                                                                    Page 5

      Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
         Case 19-30059-KLP                         Doc 25           Filed 03/26/19 Entered 03/26/19 16:52:43                 Desc Main
                                                                                                                                    3/26/19 4:48PM
                                                                   Document      Page 6 of 18
                                                                                               Keith A. Pagano, Esq. 47845
                                                                                               Signature

                                                                                               4510 S. Laburnum Ave
                                                                                               Richmond, VA 23231
                                                                                               Address

                                                                                               (804) 447-1002
                                                                                               Telephone No.

                                                CERTIFICATE OF SERVICE PURSUANT TO RULE 7004
I hereby certify that on         March 26, 2019             true copies of the forgoing Chapter 13 Plan and Related Motions were served upon the
following creditor(s):
   by first class mail in conformity with the requirements of Rule 7004(b), Fed.R.Bankr.P.; or
   by certified mail in conformity with the requirements of Rule 7004(h), Fed.R.Bankr.P

                                                                                               /s/ Keith A. Pagano, Esq.
                                                                                               Keith A. Pagano, Esq. 47845




                                                                                Page 6

    Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
             Case 19-30059-KLP                    Doc 25    Filed 03/26/19 Entered 03/26/19 16:52:43                                 Desc Main
                                                                                                                                            3/26/19 4:48PM
                                                           Document      Page 7 of 18


Fill in this information to identify your case:

Debtor 1                      Anthony G. Burton

Debtor 2
(Spouse, if filing)

United States Bankruptcy Court for the:       EASTERN DISTRICT OF VIRGINIA

Case number               19-30059                                                                       Check if this is:
(If known)
                                                                                                             An amended filing
                                                                                                             A supplement showing postpetition chapter
                                                                                                             13 income as of the following date:

Official Form 106I                                                                                           MM / DD/ YYYY
Schedule I: Your Income                                                                                                                              12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                Debtor 1                                     Debtor 2 or non-filing spouse

       If you have more than one job,                                 Employed                                     Employed
       attach a separate page with           Employment status
                                                                      Not employed                                 Not employed
       information about additional
       employers.
                                             Occupation            IT Teacher
       Include part-time, seasonal, or
       self-employed work.                                         Via TecSolutions, LLC
                                             Employer's name       (self-employed)
       Occupation may include student
       or homemaker, if it applies.          Employer's address
                                                                   14410 Sylvan Ridge Road
                                                                   Chesterfield, VA 23838

                                             How long employed there?         3 years

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                       For Debtor 1          For Debtor 2 or
                                                                                                                             non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.          2.     $              0.00       $              N/A

3.     Estimate and list monthly overtime pay.                                              3.    +$              0.00       +$             N/A

4.     Calculate gross Income. Add line 2 + line 3.                                         4.     $           0.00              $        N/A




Official Form 106I                                                      Schedule I: Your Income                                                    page 1
            Case 19-30059-KLP              Doc 25        Filed 03/26/19 Entered 03/26/19 16:52:43                                  Desc Main
                                                                                                                                          3/26/19 4:48PM
                                                        Document      Page 8 of 18

Debtor 1    Anthony G. Burton                                                                     Case number (if known)    19-30059


                                                                                                      For Debtor 1            For Debtor 2 or
                                                                                                                              non-filing spouse
      Copy line 4 here                                                                     4.         $              0.00     $             N/A

5.    List all payroll deductions:
      5a.    Tax, Medicare, and Social Security deductions                                 5a.        $              0.00     $               N/A
      5b.    Mandatory contributions for retirement plans                                  5b.        $              0.00     $               N/A
      5c.    Voluntary contributions for retirement plans                                  5c.        $              0.00     $               N/A
      5d.    Required repayments of retirement fund loans                                  5d.        $              0.00     $               N/A
      5e.    Insurance                                                                     5e.        $              0.00     $               N/A
      5f.    Domestic support obligations                                                  5f.        $              0.00     $               N/A
      5g.    Union dues                                                                    5g.        $              0.00     $               N/A
      5h.    Other deductions. Specify:                                                    5h.+       $              0.00 +   $               N/A
6.    Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $                  0.00     $               N/A
7.    Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $                  0.00     $               N/A
8.    List all other income regularly received:
      8a. Net income from rental property and from operating a business,
             profession, or farm
             Attach a statement for each property and business showing gross
             receipts, ordinary and necessary business expenses, and the total
             monthly net income.                                                           8a.        $      2,286.29         $               N/A
      8b. Interest and dividends                                                           8b.        $          0.00         $               N/A
      8c. Family support payments that you, a non-filing spouse, or a dependent
             regularly receive
             Include alimony, spousal support, child support, maintenance, divorce
             settlement, and property settlement.                                          8c.        $              0.00     $               N/A
      8d. Unemployment compensation                                                        8d.        $              0.00     $               N/A
      8e. Social Security                                                                  8e.        $              0.00     $               N/A
      8f.    Other government assistance that you regularly receive
             Include cash assistance and the value (if known) of any non-cash assistance
             that you receive, such as food stamps (benefits under the Supplemental
             Nutrition Assistance Program) or housing subsidies.
             Specify:                                                                      8f.  $                    0.00   $                 N/A
      8g. Pension or retirement income                                                     8g. $                     0.00   $                 N/A
      8h. Other monthly income. Specify:                                                   8h.+ $                    0.00 + $                 N/A

9.    Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $          2,286.29         $               N/A

10. Calculate monthly income. Add line 7 + line 9.                                     10. $              2,286.29 + $             N/A = $          2,286.29
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                  11. +$                    0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                         12.   $         2,286.29
                                                                                                                                          Combined
                                                                                                                                          monthly income
13. Do you expect an increase or decrease within the year after you file this form?
          No.
          Yes. Explain:




Official Form 106I                                                     Schedule I: Your Income                                                       page 2
Case 19-30059-KLP         Doc 25    Filed 03/26/19 Entered 03/26/19 16:52:43         Desc Main
                                   Document      Page 9 of 18

                                VIA TecSolutions, LLC

                                         Profit & Loss

                                           July, 2018
                Gross Income                              Expenses
                    $8,985.00      Advertising                             $23.00
                                   Car & Truck                            $478.00
                                   Contract Labor                           $0.00
                                   Entertainment                            $0.00
                                   Equipment Rent & Lease                   $0.00
                                   Fees                                    $37.00
                                   Insurance                                $0.00
                                   Interest Paid                            $0.00
                                   Legal & Professional Services            $0.00
                                   Loan Principal                           $0.00
                                   Materials & Supplies                     $0.00
                                   Meals                                  $168.00
                                   Office Expenses                         $17.00
                                   Other Business Expeneses               $163.00
                                   Rent & Lease                             $0.00
                                   Repairs & Maintenance                    $0.00
                                   Taxes & Licenses                         $0.00
                                   Travel Expenses                        $195.00
                                   Utilities                              $488.00

Total Income        $8,985.00                           Total Expenses   $1,569.00

 Profit/Loss:        7416.00


                                          August, 2018
                Gross Income                              Expenses
                    $7,241.00      Advertising                              $91.00
                                   Car & Truck                             $978.86
                                   Contract Labor                            $0.00
                                   Asset Purchase: Vehicle               $3,000.00
                                   Entertainment                             $0.00
                                   Equipment Rent & Lease                    $0.00
                                   Fees                                     $28.00
                                   Insurance                               $201.91
                                   Interest Paid                             $0.00
                                   Legal & Professional Services            $50.00
                                   Loan Principal                            $0.00
                                   Materials & Supplies                      $0.00
                                   Meals                                   $584.00
Case 19-30059-KLP         Doc 25    Filed 03/26/19 Entered 03/26/19 16:52:43     Desc Main
                                   Document     Page 10 of 18

                                   Office Expenses                    $170.00
                                   Other Business Expeneses           $457.00
                                   Rent & Lease                         $0.00
                                   Repairs & Maintenance              $330.00
                                   Taxes & Licenses                     $0.00
                                   Travel Expenses                    $738.00
                                   Utilities                          $382.00

Total Income        $7,241.00                       Total Expenses   $7,010.77

 Profit/Loss:         230.23


                                        September, 2018
                Gross Income                          Expenses
                    $6,127.00      Advertising                         $23.00
                                   Car & Truck                        $339.43
                                   Contract Labor                       $0.00
                                   Entertainment                        $0.00
                                   Equipment Rent & Lease               $0.00
                                   Fees                               $303.00
                                   Insurance                          $610.81
                                   Interest Paid                        $0.00
                                   Legal & Professional Services       $20.00
                                   Loan Principal                       $0.00
                                   Materials & Supplies                 $0.00
                                   Meals                              $425.00
                                   Office Expenses                    $161.00
                                   Other Business Expeneses           $633.00
                                   Rent & Lease                       $100.00
                                   Repairs & Maintenance                $0.00
                                   Taxes & Licenses                     $0.00
                                   Travel Expenses                     $46.00
                                   Utilities                          $654.00

Total Income        $6,127.00                       Total Expenses   $3,315.24

 Profit/Loss:        2811.76


                                         October, 2018
                Gross Income                             Expenses
                    $6,176.00      Advertising                         $23.00
                                   Car & Truck                        $856.24
                                   Contract Labor                       $0.00
                                   Entertainment                        $0.00
Case 19-30059-KLP         Doc 25    Filed 03/26/19 Entered 03/26/19 16:52:43      Desc Main
                                   Document     Page 11 of 18

                                   Equipment Rent & Lease                 $0.00
                                   Fees                                   $3.00
                                   Insurance                              $0.00
                                   Interest Paid                          $0.00
                                   Legal & Professional Services         $20.00
                                   Loan Principal                         $0.00
                                   Materials & Supplies                   $0.00
                                   Meals                                $325.00
                                   Office Expenses                      $144.00
                                   Other Business Expeneses             $633.00
                                   Rent & Lease                       $3,151.00
                                   Repairs & Maintenance                  $0.00
                                   Taxes & Licenses                       $0.00
                                   Travel Expenses                      $227.00
                                   Utilities                            $578.00

Total Income        $6,176.00                        Total Expenses   $5,960.24

 Profit/Loss:         215.76


                                          November, 2018
                Gross Income                            Expenses
                      $920.00      Advertising                          $23.00
                                   Car & Truck                         $641.00
                                   Contract Labor                        $0.00
                                   Entertainment                         $0.00
                                   Equipment Rent & Lease                $0.00
                                   Fees                                 $26.00
                                   Insurance                             $0.00
                                   Interest Paid                         $0.00
                                   Legal & Professional Services         $0.00
                                   Loan Principal                        $0.00
                                   Materials & Supplies                  $0.00
                                   Meals                               $391.00
                                   Office Expenses                       $0.00
                                   Other Business Expeneses            $146.00
                                   Rent & Lease                          $0.00
                                   Repairs & Maintenance                 $0.00
                                   Taxes & Licenses                      $0.00
                                   Travel Expenses                     $231.00
                                   Utilities                               801

Total Income         $920.00                         Total Expenses   $2,259.00

 Profit/Loss:       (1339.00)
Case 19-30059-KLP         Doc 25    Filed 03/26/19 Entered 03/26/19 16:52:43      Desc Main
                                   Document     Page 12 of 18



                                          December, 2018
                Gross Income                            Expenses
                    $6,768.00      Advertising                          $23.00
                                   Car & Truck                         $642.00
                                   Contract Labor                        $0.00
                                   Entertainment                         $0.00
                                   Equipment Rent & Lease                $0.00
                                   Fees                                  $3.00
                                   Insurance                             $0.00
                                   Interest Paid                         $0.00
                                   Legal & Professional Services        $20.00
                                   Loan Principal                        $0.00
                                   Materials & Supplies                  $0.00
                                   Meals                               $255.00
                                   Office Expenses                     $323.00
                                   Other Business Expeneses            $381.00
                                   Rent & Lease                          $0.00
                                   Repairs & Maintenance                 $0.00
                                   Taxes & Licenses                      $0.00
                                   Travel Expenses                     $232.00
                                   Utilities                               507

Total Income        $6,768.00                                         $2,386.00
                                                     Total Expenses
 Profit/Loss:        4382.00
        Case 19-30059-KLP                     Doc 25        Filed 03/26/19 Entered 03/26/19 16:52:43                                     Desc Main
                                                                                                                                                3/26/19 4:48PM
                                                           Document     Page 13 of 18


Fill in this information to identify your case:

Debtor 1                 Anthony G. Burton                                                                 Check if this is:
                                                                                                               An amended filing
Debtor 2                                                                                                             A supplement showing postpetition chapter
(Spouse, if filing)                                                                                                  13 expenses as of the following date:

United States Bankruptcy Court for the:   EASTERN DISTRICT OF VIRGINIA                                               MM / DD / YYYY

Case number           19-30059
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                  12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
           No. Go to line 2.
           Yes. Does Debtor 2 live in a separate household?
                      No
                      Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2.    Do you have dependents?               No
      Do not list Debtor 1 and              Yes.   Fill out this information for   Dependent’s relationship to          Dependent’s       Does dependent
      Debtor 2.                                    each dependent..............    Debtor 1 or Debtor 2                 age               live with you?

      Do not state the                                                                                                                       No
      dependents names.                                                                                                                      Yes
                                                                                                                                             No
                                                                                                                                             Yes
                                                                                                                                             No
                                                                                                                                             Yes
                                                                                                                                             No
                                                                                                                                             Yes
3.    Do your expenses include                     No
      expenses of people other than
      yourself and your dependents?                Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                        Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                          4. $                             2,720.28

      If not included in line 4:

      4a. Real estate taxes                                                                               4a.    $                               0.00
      4b. Property, homeowner’s, or renter’s insurance                                                    4b.    $                               0.00
      4c. Home maintenance, repair, and upkeep expenses                                                   4c.    $                               0.00
      4d. Homeowner’s association or condominium dues                                                     4d.    $                              68.00
5.    Additional mortgage payments for your residence, such as home equity loans                           5.    $                               0.00




Official Form 106J                                                   Schedule J: Your Expenses                                                             page 1
       Case 19-30059-KLP                      Doc 25        Filed 03/26/19 Entered 03/26/19 16:52:43                                        Desc Main
                                                                                                                                                   3/26/19 4:48PM
                                                           Document     Page 14 of 18

Debtor 1     Anthony G. Burton                                                                         Case number (if known)      19-30059

6.    Utilities:
      6a. Electricity, heat, natural gas                                                                     6a.   $                                 0.00
      6b. Water, sewer, garbage collection                                                                   6b.   $                                 0.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                                     6c.   $                               250.00
      6d. Other. Specify: Cellular Phone(s)                                                                  6d.   $                               326.00
             Trash Removal                                                                                         $                                30.00
7.    Food and housekeeping supplies                                                           7.                  $                               300.00
8.    Childcare and children’s education costs                                                 8.                  $                                 0.00
9.    Clothing, laundry, and dry cleaning                                                      9.                  $                                 0.00
10.   Personal care products and services                                                    10.                   $                                 0.00
11.   Medical and dental expenses                                                            11.                   $                                65.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                           12. $                                                   0.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                     13. $                                                   0.00
14.   Charitable contributions and religious donations                                       14. $                                                 600.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                  15a. $                                                    0.00
      15b. Health insurance                                                                15b. $                                                   91.00
      15c. Vehicle insurance                                                               15c. $                                                    0.00
      15d. Other insurance. Specify:                                                       15d. $                                                    0.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify:                                                                               16. $                                                    0.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                      17a. $                                                     0.00
      17b. Car payments for Vehicle 2                                                      17b. $                                                     0.00
      17c. Other. Specify:                                                                 17c. $                                                     0.00
      17d. Other. Specify:                                                                 17d. $                                                     0.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).        18. $                                                    0.00
19.   Other payments you make to support others who do not live with you.                         $                                                   0.00
      Specify:                                                                               19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgages on other property                                                     20a. $                                                     0.00
      20b. Real estate taxes                                                               20b. $                                                     0.00
      20c. Property, homeowner’s, or renter’s insurance                                    20c. $                                                     0.00
      20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                     0.00
      20e. Homeowner’s association or condominium dues                                     20e. $                                                     0.00
21.   Other: Specify:                                                                        21. +$                                                   0.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                       $                     4,450.28
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                               $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                  $                     4,450.28
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                      23a. $                               2,286.29
    23b. Copy your monthly expenses from line 22c above.                                                   23b. -$                              4,450.28

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                             -2,163.99

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
         No.
         Yes.             Explain here:




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2
    Case 19-30059-KLP   Doc 25    Filed 03/26/19 Entered 03/26/19 16:52:43   Desc Main
                                 Document     Page 15 of 18

}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                         American Family Fitness
                         5750 Brook Road
                         Richmond, VA 23227


                         BB&T
                         PO Box 3307
                         Greenville, SC 29602


                         BB&T
                         PO 200
                         Wilson, NC 27894


                         Bon Secours
                         Richmond Health System
                         PO Box 28538
                         Richmond, VA 23228


                         Capital Bank
                         Attn: Bankruptcy
                         1 Church St. # 300
                         Rockville, MD 20850


                         Capital One Auto Finance
                         Attn: Bankruptcy
                         Po Box 30285
                         Salt Lake City, UT 84130


                         Comcast Cable
                         6510 Iron Bridge Rd
                         Richmond, VA 23234


                         Credit Acceptance
                         25505 West 12 Mile Rd
                         Suite 3000
                         Southfield, MI 48034


                         Credit First National Association
                         Attn: Bankruptcy
                         Po Box 81315
                         Cleveland, OH 44181


                         Department of Taxation
                         P.O. Box 27407
                         Richmond, VA 23261
Case 19-30059-KLP   Doc 25    Filed 03/26/19 Entered 03/26/19 16:52:43   Desc Main
                             Document     Page 16 of 18


                     Eos Cca
                     Attn: Bankruptcy
                     Po Box 329
                     Norwell, MA 02061


                     First Premier Bank
                     Attn: Bankruptcy
                     Po Box 5524
                     Sioux Falls, SD 57117


                     Firstpoint Collection Resource
                     4421 Stuart Andrew Blvd.
                     P.O. Box 11047
                     Charlotte, NC 28220


                     IBA
                     P.O. Box 9306
                     Garden City, NY 11530


                     J. Sargeant Reynolds College
                     POB 85622
                     Richmond, VA 23285


                     Laboratory Corp
                     PO Box 2240
                     Burlington, NC 27216


                     MidAmerica Bank & Trust Comp
                     Attn: Bankruptcy
                     Po Box 400
                     Dixon, MO 65459


                     National Credit Adjusters
                     PO Box 3023
                     Hutchinson, KS 67504


                     Natl Fitness
                     1645 E Hwy 193
                     Layton, UT 84040


                     Navient
                     Claims Dept
                     PO Box 9500
                     Wilkes Barre, PA 18773
Case 19-30059-KLP   Doc 25    Filed 03/26/19 Entered 03/26/19 16:52:43   Desc Main
                             Document     Page 17 of 18


                     North Am Partners/Anesthesia
                     PO Box 37090
                     Baltimore, MD 21297-3090


                     Portfolio Recovery
                     Po Box 41021
                     Norfolk, VA 23541


                     Professional Account Managemen
                     P.O. Box 37038
                     Washington, DC 20013


                     Southwest Credit Systems, Inc.
                     P.O. Box 115151
                     Carrollton, TX 75011


                     St Mary's Hospital
                     Bon Secours/Richmond Health Sy
                     P.O. Box 11302
                     Richmond, VA 23230


                     Verizon
                     Attn: Recovery Dept.
                     One Alpharetta Place
                     Alpharetta, GA 30004


                     Violation Processing Center
                     P.O. Box 1234
                     Clifton Forge, VA 24422


                     Virginia Credit Union
                     Attn: Bankruptcy
                     Po Box 90010
                     Richmond, VA 23225


                     Virginia Credit Union
                     P.O. Box 90010
                     Richmond, VA 23225-6010


                     Virginia Eye Institute
                     400 Westhampton Sta
                     Richmond, VA 23226
Case 19-30059-KLP   Doc 25    Filed 03/26/19 Entered 03/26/19 16:52:43   Desc Main
                             Document     Page 18 of 18


                     Windsor Park Community
                     P.O. Box 924
                     Chesterfield, VA 23832


                     Windy Creek Homeowners Assoc
                     3901 Westerre Parkway
                     Suite 100
                     Henrico, VA 23233
